The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regard to the requirement that the sample preparation does not involve protein precipitation, examiner makes the following observations.  Paragraph [0005] in discussing isotope labelling technologies teach that manufacturers of such labelling reagents recommend enriching proteins and removing any chemicals prior to labelling, typically by precipitation in order to allow efficient reaction with the NHS ester label.  Paragraph [0006] describes the typical workflow used in sample preparation prior to chromatography and MS analysis as involving cellular and tissue material being subjected to lysis.  Prior to lysis, cross-linking such as chemical cross-linking may be performed as a means of elucidating in vivo interactions.  Typical agents for cross-linking are NHS esters.  Subsequent to lysis, denaturation is performed, disulfide bridges are reduced, and the resulting sulfhydryl groups are alkylated.  The resulting material is subjected to proteolysis, in many instances with trypsin.  Subsequent thereto, chemical isotope labelling may be performed.  Given that reagents used prior to chemical labelling interfere negatively with the chemical labelling process, the labelling step has to be preceded by a cumbersome purification step that typically requires at least 100 µg of protein because of a significant risk of sample loss and even complete sample loss.  This purification step involves precipitation, centrifugation and re-suspension.  Paragraph [0023] teaches that routinely 2-iodoacetamide (IAA) or 2-chloroacetamide (CAA) are used in the prior art for cysteine alkylation.  These alkylating agents, however, are capable of reacting with chemical labelling agents such as NHS esters.  By use of alkylating agents which are tertiary amines is a means of circumventing this problem.  Using these alkylating agents helps to render the above described cumbersome step of precipitation dispensable.  In fact, as noted above, precipitation -- an indispensable step in the art-established procedures -- is performed inter alia in order to get rid of the alkylating agents prior to the chemical labelling step.  Paragraph [0030] teach that in the prior art, sample preparation or at least certain steps thereof are effected in buffers which contain primary amines such as Tris buffer.  This is a source of primary amines.  Primary amines, however, quench the reaction of chemical labelling agents, especially NHS esters with their respective target molecules.  Aiming at the consistent avoidance of agents which may negatively interfere with chemical isotope labelling or chemical cross-linking, a further substantial improvement was obtained by implementing a procedure which deliberately avoids primary 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pedersen (US 2004/0049008, newly cited and applied).  In the patent publication a method for synthesizing templated molecules is taught.  Paragraphs [0557]-[0564] are directed toward alkenylidation reactions in which an amine carrying oligonucleotide in buffer 50 mM MOPS or hepes or phosphate pH 7.5 is treated with a 1-100 mM solution and preferably 7.5 mM solution of the organic building block in DMSO or alternatively DMF, such that the DMSO/DMF concentration is 5-50%, and preferably 10%.  The mixture is left for 1-16 h and preferably 2-4 h at 25 °C. To give the phosphine bound monomer building block (18).  This monomer building block is further transformed by addition of the appropriate alkylhalide, e.g. N,N-dimethyl-2-iodoacetamide as a 1-100 mM and preferably 7.5 mM solution in DMSO or DMF such that the DMSO/DMF concentration is 5-50%, and preferably 10%.  The mixture is left for 1-16 h and preferably 2-4 h at 25 °C. To give the monomer building block (19) {see paragraph [0560]}.  MOPS and HEPES are tertiary amine buffers and N,N-dimethyl-2-iodoacetamide is an alkylating agent consisting of an N,N-dialkyl haloacetamide.  A kit for performing the steps of paragraph [0560] anticipates claim 8.  Paragraph [1191] is part of a section directed to polymerization and linker cleavage.  The paragraph teaches that linking of the nucleotide derivatives is done using 1-Ethyl-3-(3-dimethylaminopropyl) carbodiimide (EDC) and N-Hydroxysuccinimide (NHS).  This is a routine procedure for covalent coupling amines and carboxyl groups.  Examples of coupling conditions are described in the literature (e.g. NHS coupling kit, IAsys, code # NHS-2005).  Thus if the above disclosure fails to anticipate claim 8, it would have been obvious to one of ordinary skill in the art at the time the application was filed to create a kit to perform the steps taught in paragraph [0560] because of the prevalence of kits to perform coupling reactions as shown by the disclosure of paragraph [1191].    
Claims 1-4, 8, 10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted state of the prior art in view of Lottspeich (newly cited and applied), Schmidt (Proteomics 2005, cited in the IDS filed 1-24-18) and further in view of Schroeder (1981, cited in the IDS filed 1-24-18) and Loeser or Frank (US 2003/0220321, newly cited and applied).  Relative to the admitted state of the prior art, paragraph [0006] of the instant specification teaches that the typical workflow used in sample preparation prior to chromatography and MS analysis involves the following steps.  Cellular and tissue material is subjected to lysis.  Prior to g of protein; otherwise there is significant risk of sample loss and even complete sample loss.  Additionally with respect to the admitted state of the prior art paragraph [0035] teaches that prior art sample preparation for MS typically comprises: 1) solubilizing, reducing and alkylating proteins in buffers which comprise primary amine groups, 2) precipitation of the proteins in order to remove said buffers as well as salts, for example by adding acetone, 3) re-suspension of the proteins by using buffers which do not comprise primary amine groups, 4) proteolytic digestion of the proteins to yield peptides, and (5) labelling of primary amine groups of the peptides by using agents which are activated with an NHS ester.  The only precipitation step in the admitted prior art is that prior to the chemical labelling step and is taught as being required because the buffers interfere with the labeling step.  The admitted prior art differs from the instant claims in using a tertiary amine buffer in all of the steps, using a dialkyl haloalkanamide for protein alkylation and the presence of a precipitation step prior to chemical labelling.  
In the paper Lottspeich teaches stable isotope labeling in combination with mass spectrometry as a powerful tool to identify and quantify thousands of proteins within complex protein mixtures.  Isotope-coded protein label (ICPL) is capable of high-throughput quantitative proteome profiling on a global scale.  Since ICPL is based on stable isotope tagging at the free amino groups of intact proteins, it is applicable to any protein sample, including extracts from tissues or body fluids.  After labeling of up to four different proteome states, the samples can be combined and the complexity reduced by any separation method currently employed in protein chemistry.  After enzymatic cleavage of the protein fractions the ratios of peptides in the different proteome states can be calculated by simple MS-based mass spectrometric analyses.  
In sections 2.3-2.9 on pages 5-6 of the Schmidt paper the use of HEPES buffer in the preparation/labeling of several proteins for MALDI-MS analysis are described by Schmidt.  The process includes denaturation due to the presence of guanidine HCl and chemical isotope labeling.  Section 2.3 teaches reduction of disulfide bonds, and alkylation with iodoacetamide prior to acylation with the NHS labeling compound.  Section 2.5 teaches denaturation due to the presence of guanidine HCl and HEPES, followed by reduction, alkylation, isotopic labeling and proteolysis (enzymatically cleaved), acidification and dilution to a final peptide concentration prior to MALDI-MS.  There is no teaching of protein precipitation or anything that would indicate that such a step was required for protein labelling.  Thus all steps through chemical labelling were performed in the presence/employed a tertiary amine buffer.  Section 2.6 teaches cell lysis in addition to these steps.  The last paragraph on page 14 teaches that with the rising availability of highly sophisticated computer software and hardware, improved separation technologies, automated robotic sample-processing systems and faster mass spectrometers, the entire process is already and will become increasingly manageable in the future.  
In the last full paragraph on page 374, Schroeder teaches the acylation/alkylation of protein sulfhydryls by the alkylating agents listed in table 1.  The agents in table 1 include iodoacetamide and 2-bromo-N,N-diethylacetamide which is a molecule within the scope of the 
In the paper Loeser teaches a practical method for selective alkylation of primary amines with chloroacetamides under modified Finkelstein conditions using stoichiometric amounts of sodium iodide in acetonitrile/water.  An interesting finding in this study was that -alkylaminoacetamides are less basic than the corresponding primary alkylamines by about 2 pKa units; this necessitated a pH of 12 during alkylation to optimize the monoalkylation selectivity.  Depending on the amount of primary amine used, mono: dialkylation selectivity ranged from 2.7 to 10.  Table 1 shows the primary amines and chloroacetamido electrophiles used in the study.  Of these compound 5 is 2-chloro-N,N-diethylacetamide which is an N,N-dialkyl haloalkanamide within the scope of claim 4 and one of the two specifically claimed in claims 14 and 19.  The first full paragraph of page 405 teaches that under the reaction conditions, conversion to iodoacetamide occurred leading to more reactive conditions in which the rate was increased.  
In the patent publication Frank teaches the preparation of substituted azepino[4,5b]indole derivatives.  With respect to the derivative shown in figure 14, paragraph [0210] teaches that compounds of Formula (I) (wherein R3 = (CH2) nCONRaRb) can be prepared by that reaction scheme.  N-Boc azepinoindole (22) is alkylated with an N-substituted haloacetamide (e.g., iodoacetamide or 2-chloro-N,N-dimethylacetamide).   2-Chloro-N,N-dimethylacetamide is an N,N-dialkyl haloalkanamide within the scope of claim 4 and one of the two specifically claimed in claims 14 and 19.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the admitted state of the prior art by using the tertiary amine buffer HEPES taught by Lottspeich and Schmidt because it allows the sample procedure through chemical labelling to be performed without a protein precipitation step as shown by Lottspeich and Schmidt.  It also would have been obvious to one of ordinary skill in the art at the time the application was filed to substitute the 2-bromo-N,N-diethylacetamide alkylating agent of Schroeder, the 2-chloro-N,N-diethylacetamide of Loeser or the 2-chloro-N,N-dimethylacetamide of Frank for the iodoacetamide alkylating agent of the admitted prior art because as shown by Schroeder, Frank or Loeser, the  2-bromo-N,N-diethylacetamide, 2-chloro-N,N-dimethylacetamide and 2-chloro-N,N-diethylacetamide alkylating agents are known to be used for the same purpose and performs the alkylating function at a level that is similar to the 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims of the instant application are based on the steps in the admitted prior art in which the only protein precipitation step taught is prior to chemical labelling.  Thus to the extent disclosed by the instant specification the admitted prior art does not have any other protein precipitation steps.  As such, a showing that the removal of that step is obvious, meets the requirement that the preparation does not have a protein precipitation step to the extent that the instant disclosure has disclosed protein precipitation steps in the prior art.  In other words, since that is the only protein precipitation step in the admitted art and the limitations of the instant claims relative to protein precipitation are based on that protein precipitation step in the admitted prior art, a showing that its removal meets the claim requirement that the sample preparation does not involve protein precipitation.  Since the disclosure of applicant does not teach a specific sample preparation process or provide an actual example of the inventive process more that the exclusion of the protein precipitation step from the admitted prior art process, modification of the admitted prior art process to use a tertiary amine buffer in all the steps through chemical labelling and use a N,N-dialkyl haloalkanamide alkylating agent is sufficient to meet the scope of claim 1 since it is the admitted prior art process that is being modified.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art contains teachings relative to protein labelling processes using various tertiary amine buffers found in claim 2 and the use of N,N-dialkyl haloalkanamide in these buffers and/or for alkylating/acylating reactions.  In that respect, several references (Doucet, Kleifeld, Schmidt and Sun) also clearly teach against using primary amine containing buffers because they interfere with the labelling reaction and thus teach the use of the tertiary amine buffer to eliminate that problem/disadvantage.  Additionally the Wei patent application (WO 2005/000226) teaches N,N-dimethyl-iodoacetamide as a labelling agent for proteins and the possibility of replacing the methyl groups with any lower alkyl group (see at least page 19,, line 26 to page 20, line 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797